Citation Nr: 1713861	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to an effective date prior to January 31, 2008, for the award of VA death pension benefits with an additional allowance for aid and attendance.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant & S.W.

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to July 1946.  The Veteran died in 1970.  The appellant is his daughter, and serves as the custodian of her mother, the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Board remanded the appeal in order to provide the appellant with her requested hearing before the Board.

In August 2016, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains additional documents pertinent to the appeal that were associated with the record since the issuance of the July 2014 statement of the case (SOC) (located in Virtual VA only).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In 1970, the Veteran died.  

2.  On January 31, 2008, the appellant filed an informal claim for death benefits, including aid and attendance benefits.

3.  In an April 2010 rating decision, the RO granted death pension benefits with an additional allowance for aid and attendance, effective August 27, 2009.

4.  In the May 2012 rating decision on appeal, the RO granted an earlier effective date of January 31, 2008 for the award of death pension benefits with the additional allowance for aid and attendance.

5.  There are no documents or communications dated prior to January 31, 2008 that may be liberally construed as a claim for death pension benefits, including for aid and attendance.

6.  A valid claim for clear and unmistakable error (CUE) in a prior rating decision has not been raised.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 2008 for the award of VA death pension benefits with an additional allowance for aid and attendance have not been met.  38 U.S.C.A. §§ 501, 5101, 5107, 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.105, 3.155, 3.402 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance or housebound.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d)(2). 

To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.38 C.F.R. § 3.351(c).  A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

To establish that the surviving spouse is permanently housebound, she must be substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f).

In an April 2010 rating decision, the appellant was awarded death pension benefits with an additional allowance for aid and attendance, effective August 27, 2009.  She filed a timely notice of disagreement (NOD), seeking an earlier effective date of January 31, 2008, the date of her informal claim.

In May 2012, the RO granted an earlier effective date of January 31, 2008 for the award of aid and attendance benefits.

At the outset, despite the procedural history described in the Statement of the Case (SOC), the Board finds that the May 2012 decision serves as the appealed rating decision in this case.  The May 2013 letter from the appellant, construed as her informal claim for an earlier effective date by the RO, will be accepted as a timely NOD to the May 2012 rating decision.  Otherwise, dismissal of the appeal would be required as the May 2013 letter would constitute a freestanding claim for an earlier effective date.  The United States Court of Appeals for Veterans Claims (Court) has held that there can be no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet.  App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  

As noted above, the Veteran died in 1970.  At the time of his death, his widow applied for burial benefits.  The appellant seeks an earlier effective date of 1970 for her mother's award of aid and attendance benefits.  She argues that the application for burial benefits in 1970 should have been construed as an inferred claim for pension benefits.  She also argues that VA should have notified and/or assisted her mother in filing a claim for death pension benefits at the time of the Veteran's death in 1970.  She testified, and has submitted written argument, that the family was unaware of her mother's eligibility for these benefits until 2007/2008, and they filed the claim shortly thereafter.  She has submitted extensive argument, supported by numerous letters of family and friends, that her mother has been incapable of managing her affairs for her entire adult life, and lacked the capacity to file the appropriate claim in 1970.  In this regard, the appellant also submitted private medical evidence from her mother's doctor summarizing the fact that her mother has a long history of bipolar disorder, Parkinson's disease, hypertension, diabetes, chronic obstructive pulmonary disease, and other conditions that have necessitated long-term inpatient care. 

The effective date of an award of death compensation, dependency and indemnity compensation, or death pension for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110 (d). 

An award of aid and attendance or housebound benefits for a surviving spouse will be effective from the date of receipt of claim or date entitlement arose whichever is later, unless one of two exceptions applies.  38 C.F.R. § 3.402.  First, when an award of award of dependency and indemnity compensation or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional award of dependency and indemnity compensation or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).  Neither of these exceptions applies here.

It was not until January 2008 that the appellant claimed entitlement to death pension benefits.  Because January 2008 is not within one year of the Veteran's death, the effective date cannot extend to the date of death.    

A review of the claims file reveals no earlier claim for death pension benefits.  Significantly, it is not in dispute that the appellant did not file such a claim prior to January 2008.  She specifically testified and provided written argument that only the application for burial benefits was previously filed in 1970, that her mother lacked the capacity to file the death pension claim at the time, and that the death pension claim was not filed until early 2008 after the family became aware of the availability of these benefits in late 2007.  The Board undertook reasonable efforts to locate any earlier records associated with the claims file, and none were available.  Again, however, there is no argument or dispute about the fact that an earlier claim for death pension benefits was not filed.

To the extent the appellant seeks the 1970 application for burial benefits to constitute an inferred claim for death pension benefits, an informal claim requires an intent to apply for benefits.  By her own testimony, her mother did not have the intent to file such a claim as she was unware the benefits existed.  Rodriguez v. West, 189 F.3d 1351 (1999).  Moreover, in Shields v. Brown, 8 Vet. App. 346 (1995) the Court cited to Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992) in support of the holding that an "application for burial benefits should not be deemed an application for DIC."  See also Thompson v. Brown, 6 Vet. App. 436, 437 (1994) (holding an application for DIC benefits and application for flag, individually or together, "are not the functional equivalent of an application for burial benefits.")  The Shields Court thus held that an application for burial benefits is not in and of itself an application for DIC benefits or accrued benefits.  

For all of these reasons, the appropriate effective date, January 31, 2008, has been assigned under the laws and regulations pertaining to effective dates.  The exact date on which entitlement arose need not be ascertained in order to conclude that January 31, 2008 is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to January 31, 2008, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 38 C.F.R. § 3.402.  Any evidence showing that the entitlement occurred after January 31, 2008 would similarly not entitle the appellant to an effective date earlier than that already assigned.

The Board has considered the appellant's arguments about VA's actions in 1970 as allegations of CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a CUE motion may be inferred from a sympathetic reading of the claimant's statements).  In this regard, a final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  
At the outset, a valid CUE claim has not been raised.  The appellant has not identified specific error in any prior rating decision.  Rather, she essentially argues that VA failed to meet its duty to assist in 1970 by not advising her mother of the potential availability of death pension benefits when VA received notice of the Veteran's death.   This argument fails for several reasons.

A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.)  

The Board has further reviewed the laws and regulations in effect at the time of the Veteran's death in 1970, which included 38 U.S.C.A. §38 C.F.R. § 3.150(b).  This regulation stated,

Upon receipt of notice of death of a veteran, the appropriate application form will be forwarded for execution by or on behalf of any dependent who has apparent entitlement to pension, compensation, or dependency and indemnity compensation. If it is not indicated that any person would be entitled to such benefits, but there is payable an accrued benefit not paid during the veteran's lifetime, the appropriate application form will be forwarded to the preferred dependent. Notice of the time limit will be included in letters forwarding applications for benefits.

Under 38 C.F.R. § 3.150(b), it is the "apparent" entitlement to benefits, and not merely "potential" or "possible" entitlement that triggers the VA's obligation to send the appropriate form.  The test for "apparent" entitlement is whether it is discernible from the VA file that the claimant meets the basic eligibility requirements.  See Westberry v. Principi, 255 F.3d. 1377, 1380-82 (2001).  Here, as the appellant has repeatedly asserted that only a claim for burial benefits was filed in 1970, it would not have been apparent that the appellant may have been blind or nearly blind, a patient in a nursing home, or been in factual need for aid and attendance.  Moreover, even if it was so apparent, and there was a breach of VA's duties under 38 C.F.R. § 3.150(b), this cannot amount to CUE as it is not undebatable that had the appellant received an application for death pension benefits, she would have been awarded such benefits.

Additionally, the Board has considered 38 U.S.C. § 7722, which was enacted in March 1970, and is a general outreach statute, providing that VA should inform individuals of their potential entitlement to VA benefits.  However, the General Counsel has determined that VA does not have any authority, apart from the Secretary's equitable authority under 38 U.S.C.A. § 503(a), to permit a retroactive award on the basis of VA's failure to provide notice under 38 U.S.C.A. § 7722 . VAOGCPREC 17-95.

In her VA Form 9, the appellant also asserted that VA employees failed to give information or gave misinformation at the time her mother sought burial benefits.  In a claim that similarly asserted entitlement to benefits because the claimant had been given erroneous information from a VA employee, the Court found that although the claimant may have in fact received erroneous advice, she was not entitled to benefits based on estoppel.  McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994).  "Detrimental reliance" is a theory in equity, like the "estoppel" theory cited in McTighe.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For all of these reasons, an earlier effective date for the award of VA death pension benefits with an additional allowance for aid and attendance by way of CUE cannot be granted.

As a final matter, the Board notes that the appellant has indicated that her mother is in receipt of benefits from the Social Security Administration based on her own employment.  See, e.g., August 2009 VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  She has made no indication that such benefits relate to her status as a widow, and thus the provisions of 38 C.F.R. § 3.153 are not for application. 

In sum, the effective date of the benefit is controlled by the date of receipt of the application.  The record shows that the appellant first submitted a claim for death pension benefits on January 31, 2008, and such a claim was granted with the correct effective date.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved. 38 U.S.C.A. § 5107 (b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because death pension benefits with an additional allowance for aid and attendance has been granted, and an effective date has been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
To the extent the appellant raises a CUE claim, in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c)(d).

Moreover, at the August 2016 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the appellant may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the appellant filed her claim.  A medical opinion or examination is not required to determine when the appellant filed her claim.  She has not identified any additional evidence that could show an earlier date for her claim beyond the evidence already of record.  Thus, further assistance would not likely aid the appellant in prevailing in her appeal.

The Board is further satisfied that the RO has substantially complied with its October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ scheduled the appellant with her requested hearing. 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An effective date prior to January 31, 2008, for the award of VA death pension benefits with an additional allowance for aid and attendance is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


